UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 GENERAL FORM FOR REGISTRATION OF SECURITIES Pursuant to Section 12(b) or (g) of the Securities Exchange Act of 1934 Dr. Tattoff, Inc. (Exact name of registrant as specified in its charter) Florida 20-0594204 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8500 Wilshire Boulevard, Suite 105 Beverly Hills, California, 90211 (Address of principal executive offices) (310) 659-5101 (Registrant’s telephone number, including area code) Securities to be registered pursuant to Section 12(b) of the Act: None Securities to be registered pursuant to Section 12(g) of the Act: Common Stock, $0.0001 par value Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated fileroSmaller reporting company x Table of Contents Page Item 1. Business 1 Item 1A. Risk Factors 9 Item2. Financial Information 19 Item 3. Properties 28 Item 4. Security Ownership of Certain Beneficial Owners and Management 29 Item 5. Directors and Executive Officers 30 Item 6. Executive Compensation 32 Item 7. Certain Relationships and Related Transactions, and Director Independence 34 Item 8. Legal Proceedings 37 Item 9. Market Price of andDividends on the Registrant's Common Equity and Related Stockholder Matters 38 Item 10. Recent Sales of Unregistered Securities 39 Item 11. Description of Registrant's Securities to be Registered 44 Item 12. Indemnification of Directors and Officers 46 Item 13. Financial Statements and Supplementary Data 48 Item 14. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 49 Item 15. Financial Statements and Exhibits 50 Signature Page 52 i EXPLANATORY NOTE We are voluntarily filing this registration statement on Form 10 to register our common stock, par value $0.0001 per share, pursuant to Section 12(g) of the Securities Exchange Act of 1934, as amended, referred to as the Exchange Act. Throughout this registration statement, unless otherwise designated, the terms “we,” “us,” “our,” “Dr. Tattoff,” “the Company” and “our Company” refer to Dr. Tattoff, Inc., a Florida corporation, and the terms “our clinics” and “our facilities” refer to the clinics we currently manage, or will manage or operate in the future, in accordance with applicable state and Federal law. CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This registration statement contains forward-looking statements within the meaning of the Federal securities laws. Forward-looking statements express our expectations or predictions of future events or results. They are not guarantees and are subject to many risks and uncertainties. There are a number of factors beyond our control that could cause actual events or results to be significantly different from those described in the forward-looking statements. Except as required by applicable law, including the securities laws of the United States, we do not intend to publicly update or revise any forward-looking statements, whether as a result of new information, future developments or otherwise. In light of the significant uncertainties inherent in the forward-looking statements made in this document, particularly in view of our early stage of operations, the inclusion of this information should not be regarded as a representation by us or any other person that our objectives, future results, levels of activity, performance or plans will be achieved. We caution that these statements are further qualified by important factors that could cause actual results to differ materially from those contemplated in the forward-looking statements, including, without limitation, the following: ●our failure to achieve significant revenues; ●our ability to procure additional funding; ●regulation by federal,state and localregulatory authorities; ●our failure to execute on our business plan; ●the effect of competition in our industry; ●our ability to protect our intellectual property; ●our exposure to litigation; ●our dependence on our key management and other personnel, including the physicians providing services at our clinics; ●a decline in the demand for services provided at our clinics; ●the ability of holders of our securities to effect resales of our securities; and ●the effect of adverse economic conditions generally, and on discretionary spending of consumers and availability of credit. Forward-looking statements can be identified by the fact that they do not relate strictly to historical or current facts. They use words such as “anticipate,” “estimate,” “expect,” “project,” “intend,” “plan,” “believe” or words of similar meaning. They may also use words such as “would,” “should,” “could” or “may.” Factors that may cause our actual results to differ materially from those described in forward-looking statements include the risks discussed elsewhere herein under “Item 1A. Risk Factors.” ii CAUTIONARY NOTEREGARDING INDUSTRY DATA Unless otherwise indicated, information contained in this registration statement concerning our business, the services provided at our clinics, our industry and our general expectations concerning our industry are based on management estimates.Such estimates are derived from publicly available information released by third-party sources, as well as data from our internal research, and reflect assumptions made by us based on such data and our knowledge of the industry, which we believe to be reasonable. While we believe the data presented herein that is derived from information released by third-party sources is accurate, we have not independently verified this information and can provide no assurance regarding its accuracy. WHERE YOU CAN FIND MORE INFORMATION On March 16, 2010, we filed a Form 15 to deregister our common stock under Section 12(g) of the Exchange Act.As a result, we were not subject to the reporting requirements of Section 13(a) or 15(d) of the Exchange Act immediately before the filing of this registration statement. When this registration statement is declared effective, we will once again be subject to the reporting requirements of the Exchange Act, and the rules and regulations thereunder. Accordingly, upon the effectiveness of this registration statement, including any amendments hereto, we will file annual, quarterly and current reports, proxy statements and other information with the Securities and Exchange Commission, referred to as the SEC. You may read and, for a fee, copy this information at the SEC’s Public Reference Room at treet, N.E., Washington, D.C. 20549. Please call the SEC at 1-800-SEC-0330 for more information on its Public Reference Room. Our SEC filings will also be available to the public from commercial document retrieval services, the web site maintained by the SEC at www.sec.gov and on our website at www.drtattoff.com. Information on our website is not incorporated by reference herein and our web address is included as an inactive textual reference only. iii Item 1.Business General Our clinics provide safe, minimally invasive and affordable laser tattoo and hair removal services in a relaxed environment.The services offered at our clinics are administered by licensed medical professionals in accordance with applicable state and Federal law.We currently manage four clinics located in southern California pursuant to a management services agreement with a contracting physician.This arrangement isstructured to comply witha California state limitation on the corporate practice of medicine.As we expand into states outside of California, we may enter into similar arrangements with licensed medical professionals for the provision of services in our clinics, in accordance with applicable state law.Within this framework, we are seeking to become the first nationally branded laser tattoo removal business. We have supported the provision of over 90,000 procedures to more than 12,000 patients during our operating history. Our first clinic opened in Beverly Hills, California in July 2004.We opened our fourth clinic in southern California in February 2011. Corporate History; Recent Events In February 2008, DRTATTOFF, LLC, a California limited liability company, merged with and into Lifesciences Opportunities Incorporated, a Florida corporation. The merged entity changed its name to Dr. Tattoff, Inc. in April 2008.Lifesciences Opportunities Incorporated had no operations prior to the merger.The merger was treated as a “public shell” reverse merger for financial reporting purposes. On December 31, 2010, we completed an exempt offering of our common stock resulting in gross proceeds of approximately $2.8 million.We used and expect to use the proceeds to repay certain of our indebtedness, fund our expansion efforts and for working capital and general corporate purposes.In connection with the financing, in March 2010, our board of directors approved the implementation of an informal plan of restructuring, which included the cancellation of certain of our outstanding equity warrants,the repaymentof certain indebtedness to management, shareholders and other insiders, and the cancellation and/or conversion of certain indebtedness to third parties including vendors, attorneys, accountants and other professionals.For a more detailed description of our recent financing activity, see “Item 2. Financial Information – Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Item 10.Recent Sales of Unregistered Securities – Company Financings.” Prior to the launch of the 2010 financing, on March 16, 2010, we filed a Form 15 with the SEC to terminate our registration under Section 12(g) of the Exchange Act.Upon the filing of the Form 15, our obligation to file periodic and current reports with the SEC was immediately suspended.We are filing this registration statement to register our common stock under Section 12(g) of the Exchange Act. Services; Clinics Laser Tattoo Removal We consider laser tattoo removal to be the core business conducted at our clinics.The laser tattoo services offered at our clinics are performed by licensed medical professionals using Q-switched lasers.These lasers deliver a fast, powerful pulse in short intervals, thereby inducing selective photothermolysis.During a treatment, a patient may experience discomfort that can be alleviated through the use of numbing cream and chilled air. Our clinics offer a free consultation to all prospective tattoo removal patients to determine the number of treatments required for the effective removal of a tattoo.Factors influencing this determination include skin type, tattoo location and tattoo color/size.Licensed medical professionals make this determination using the Kirby-Desai Scale, ascale developed by Dr. William Kirby, a member of our board of directors. The Kirby-Desai Scale is based on a study involving patients treated at our clinics and was first published in the March 2009 issue of The Journal of Clinical and Aesthetic Dermatology.To our knowledge, the Kirby-Desai Scale is the only medically-based scalein existence thatestimatesthe requisite number of laser treatments for effectivetattoo removal. 1 The average tattoo requires approximatelyten treatments spaced at least eight weeks apart to achieve effective removal.Each treatment is generally performed in thirty seconds to five minutes, depending on size, and is administered by alicensed medical professionalwith physician oversight in compliance with applicable state law.Ourclinics performed a daily average of 21 laser tattoo removal treatments in 2010. Pricing for tattoo removal services is based primarily on the size of the tattoo and is determined by William Kirby, D.O., Inc., the entity with which we contract to provide medical services at our current clinics.Our clinics offer a variety of package discounts to prospective patients and satisfaction guarantees for the tattoo removal services performed.The average number of recommended tattoo removal treatments at our clinics in 2010 was ten, and the average cost for a package of ten tattoo removal treatments offered by our clinics in 2010 was approximately $1,250. Laser Hair Removal Hair removal services offered at our clinics are similarly performed by licensed medical professionals using laser and/or Intense Pulse Light, or IPL, devices.The process involves the destruction of the hair follicle with light based heat and can cause minor discomfort. Our clinics offer a free consultation to all prospective hair removal patients to determine the number of treatments required for the effective removal of hair.Factors influencing this determination include the location of hair on the body, hormone levels and genetic disposition for hair growth.Effective hair removal requires an average of seven to nine treatments spaced three to six weeks apart.Each treatment is generally performed in five to thirty minutes depending on the area being treated, and is administered by a nurse or physician’s assistant with physician oversight in compliance with applicable state law. Ourclinics performed a daily average of 9 laser hair removal treatments in 2010. Pricing for hair removal services is based on the size of the area being treated and is determined by William Kirby, D.O., Inc.Our clinics offer a variety of package discounts to prospective patients and satisfaction guarantees for the hair removal services performed.The average number of recommended hair removal treatments at our clinics in 2010 was seven for areas below the neck and nine for areas on and above the neck, and the average cost for a package of seven to nine hair removal treatments offered by our clinics in 2010 was approximately $1,100. Clinic Physicians We expect the physicians providing and supervising the laser tattoo and hair removal services offered at our clinics to have a reputation for providing quality dermatologic care within their respective markets and to meet our qualification criteria, which includes an extensive review of state licensure, board certification, malpractice insurance and history, procedure experience and clinical outcome. In connection with our four current clinics, we entered into a management services agreement with William Kirby, D.O., Inc., pursuant to which we provide certain non-medical management, administrative and support services to the clinics in which William Kirby, D.O., Inc. provides laser tattoo and hair removal services. Dr. William Kirby, a member of our board of directors, is the sole shareholder of William Kirby, D.O., Inc. We sometimes refer to Dr. Kirby, William Kirby, D.O., Inc. and the physicians with whom we may contract in the future to provide services at our clinics as our "contracting physicians." See “Revenue Sources” below for a detailed description of the management services agreement. Our arrangement with William Kirby, D.O., Inc. is structured to comply witha California state limitation on the corporate practice of medicine.As we expand into new states, we may need to enter into similar agreements with physicians to comply with relevant state law. Clinics; Equipment Our clinics typically include one or more laser procedure rooms, private examination rooms and patient waiting areas. Each clinic is equipped with lasers and/or IPL devices in addition to air chilling devices, computer systems and standard office equipment.The lasers and IPL devices currently used at our Beverly Hills, Irvine and Encino clinics are leased or owned by William Kirby, D.O., Inc. pursuant to capitalized leases/finance agreements with various third party financing sources.Pursuant to the terms of our management services agreement with William Kirby, D.O., Inc.,revenue generated at the clinicsis used to pay amounts due to the applicable financing source.In addition, under the management services agreement, we have the right, at any time, to purchase the equipment from William Kirby, D.O., Inc. at a purchase price equal tothe amount outstanding, if any, under the applicable capitalized lease/financing agreement.The laser used in our Montclair clinic for tattoo removal was purchased by us pursuant to a financing arrangement with the manufacturer.The laser used in our Montclair clinic for hair removal is owned by us with no encumbrance; however we are currently seeking financing for the laser.With respect to our future clinics, we intend to enter into similar financing arrangements with third party financing sources to provide lasers to our clinics. 2 Each of our clinics is managed by an office manager, employed by the Company, who is responsible for the day-to-day business operations of the clinic, including collection of patient payments, scheduling and supply re-ordering. We also employ a patient coordinator who serves as receptionist and coordinates patient appointments.In accordance with California state law, William Kirby, D.O., Inc., the entity with which we contract to provide medical services at our current clinics, hires and employs its own medical staff, which typically includes a registerednurse and/orphysician assistant.These licensed medical professionals are responsible for the provision of the medical services provided at our current clinics, with physician oversight from Dr. Kirby. As of January 16, 2011, William Kirby, D.O., Inc. employed 12 persons, seven of whom were full time and five of whom were part time. Industry Although our clinics provide both tattoo and hair removal services, we consider laser tattoo removal to be the core business conducted at our clinics.Laser tattoo removal is an elective, private pay procedure performed on an outpatient basis. According to the February 12, 2008 Harris Poll #15, the estimated percentage of the general population with one or more tattoos ranged from 10% to 20% in the United States, varying by region.In addition, according to a 2010 Pew Research Center report entitled “The Millennials: Confident. Connected. Open to Change,” the following percentages of the population in the United States have at least one tattoo, by age group: ● 38% of 18-29 year olds; ● 32% of 30-45 year olds; and ● 15% of 46-64 year olds. Furthermore, a 2007 Forbes.com article states that there are more than 20,000 tattoo parlors currently operating in the United States and, according to the Harris Poll #15, approximately 16% of Americans with a tattoo regret having it. Business Strategy Our objective is to position the Company as the first nationally branded laser tattoo removal business.We differentiate the services offered at our clinics from those of competitors by: ● Focusing solely on laser tattoo and hair removal.Historically, tattoo and hair removal account for approximately68% and 32% of our clinics’ revenues, respectively.The vast majority of competing businesses offer a wide variety of services, rather than limiting their practices to these specialties. ● Providing services in a relaxed environment.We design our facilities to create a non-imposing, relaxed environment in contrast to a typical doctor’s office or surgi-center. ● Optimizing the location of our clinics.We seek to lease approximately 1,800 square feet of space in retail centers located in high volume traffic areas.With respect to new markets, we evaluate population demographics, analyze existing competition and identify local physicians to assess interest in developing a laser tattoo removal business. ● Catering to our target demographic.Our ongoing patient demographic analysis shows that while a wide variety of individuals from various backgrounds seek the services offered at our clinics, the group that is most strongly represented consists of college-educated women between the ages of 20 and 40 who earn more than $50,000 a year. 3 Additional elements of our business strategy include: ● Expansion.Our initial expansion focus is onlarge metropolitan markets that can support multiple locations with favorable demographics, regulatory environments and competitive landscapes.We are currentlyevaluating potential clinic sites in Texas and have identified over 40 other viable markets in the United States for expansion. ● Marketing.The most common media outlet used by current and potential customers to locate and research the services offered at our clinics is the Internet.Efforts are ongoing to maintain and expand ourInternet presence, including online advertising campaigns, social networking and website development.Traditional media, including but not limited to outdoor, print, radio and television,is employedto a lesser extent.In addition, our clinics benefit from the celebrity of our sole contracting physician and member of our board of directors, Dr. William Kirby, who in addition to being widely regarded as one of the leading authorities on laser tattoo removal is also one of the most widely recognized personalities in reality television. ● Advisory Committee. We are currently in the process of assembling a Medical Advisory Board to consist primarily of leading dermatology professionals.We anticipate that our Medical Advisory Board will be instrumental in recruiting and maintaining top medical talent as we expand into new markets and generally advising the Company. Competition Because laser tattoo removal is the core business offered at our clinics, the main competition facing our clinics comes from other providers of laser tattoo removal services.We are unaware of any specialty laser tattoo removal providers that compete with our clinics on a national level.Our clinics primarily compete with local dermatologists and other “medi-spa” providers offering a broad range of aesthetic services.We are aware of only a few laser tattoo removal specialists that provide competing services in southern California. We have identified six companies operating a combined twelve clinics that compete with our current clinics in southern California:LaserAway, Tattoo MD, Tat2 Be Gone, South Coast MedSpa, Tattoo Removal Center and Tattoo Removal Laser Clinic. The ability of our clinics to compete will depend largely on the success of our marketing efforts, the costs of labor and equipment, pricing and the level of overall customer satisfaction at each of our clinics. Revenue Sources Our current source of revenues consists of a management fee paid under a management services agreement with William Kirby, D.O., Inc.Dr. William Kirby, a member of our board of directors, is the sole shareholder of William Kirby, D.O., Inc. A description of the management services agreement andtwo otheragreements we entered into with William Kirby, D.O., Inc. and Dr. Kirbyare set forth below.Our agreement with Dr. Kirby isstructured to comply witha California state limitation on the corporate practice of medicine.As we expand, we may be required to enter into similar agreements with local physicians for the provision of services at our clinics, in accordance with applicable state law. Management Services Agreement.Effective January 1, 2010, we entered into an Amended and Restated Management Services Agreement with William Kirby, D.O., Inc., under which we provide certain non-medical management, administrative, marketing and support services and equipment as an independent contractor to the practice sites where William Kirby, D.O., Inc. provides or supervises laser tattoo and hair removal services. Under the agreement, William Kirby, D.O., Inc. retains sole responsibility for, and complete authority, supervision and control over, the provision of professional healthcare services performed by licensed medical professionals at the applicable clinics as it deems, in its sole discretion, appropriate and in accordance with all applicable California state and Federal laws and regulations.William Kirby, D.O., Inc. employs and pays the medical staff providing the services under this arrangement.Pursuant to the agreement, patientpayables aredeposited into the bank account of William Kirby D.O., Inc., and the Company prepares and makes payments on behalf of William Kirby D.O., Inc. with respect to employee salaries, employment taxes and employee benefits, among other payables. We provide services under this agreement to all four of our current clinics.Pursuant to the agreement, we have the exclusive right to manage any other practice sites operated by William Kirby, D.O., Inc. 4 Following are certain of the material terms of the Amended and Restated Management Services Agreement, a copy of which isfiled withthis registration statement as Exhibit 10.6. ● Term:A seven (7) year initial term commencing on January 1, 2010 and ending on December 31, 2017. ● Renewal Terms:Automatic renewal terms of five (5) years each, unless notice is given at least 180 days before the end of the current term. ● Fee:A management services fee to the Company of 73.5% of the gross revenues of William Kirby, D.O., Inc.The management fee was verified by a third party valuation firm as being reflective of the fair market value of the services provided by the Company under the agreement in light of the time, cost, expense and business risk incurred by the Company thereunder, and is subject to adjustment to ensure the fee is reflective of fair market value based on an annual review performed by the parties and a written report from a third party valuation expert. ● Intellectual Property License:William Kirby, D.O., Inc. has a nonexclusive revocable license to use the name “Dr. TATTOFF” owned by the Company. ● Security Interest:Pursuant to the agreement, the Company has the right to require William Kirby, D.O., Inc. to execute a security agreement pursuant to which the Company would havea security interest in the gross revenues, accounts receivable, cash and other accounts of the businesses, securing the payment and performance of the obligations of William Kirby, D.O., Inc. under the agreement. Medical Director Agreement.Effective January 1, 2010, we entered into a Medical Director Agreement with William Kirby, D.O., Inc. and Dr. Kirby, under which we receive administrative, consultative and strategic services from William Kirby, D.O., Inc.The initial term of the agreement is five (5) years, to be followed by automatic renewal terms of five (5) years each.The agreement provides for an annual payment of $250,000 to William Kirby, D.O., Inc. for these services.A copy of the Medical Director Agreement isfiled withthis registration statement as Exhibit 10.7. Shareholders Agreement.Effective January 1, 2010, we entered into a Shareholders Agreement with William Kirby, D.O., Inc. and Dr. Kirby, pursuant to which, upon the occurrence of certain triggering events described below, Dr. Kirby is required to transfer his interest in William Kirby, D.O., Inc. to another licensed personapproved by the Company.Such triggering events include but are not limited to (i) the death or incapacity of Dr. Kirby, (ii) the loss of Dr. Kirby’s medical license, (iii) a breach of the obligations of William Kirby, D.O., Inc. and/or Dr. Kirby under the Amended and Restated Management Services Agreement or the Medical Director Agreement, (iv) the voluntary or involuntary transfer of Dr. Kirby’s interest in William Kirby, D.O., Inc.,and (v) thetermination of the Amended and Restated Management Services Agreement in certain circumstances. Intellectual Property We own the rights to the registered trademark Dr. TATTOFF®, and have granted a non-exclusive license to use these rights to William Kirby, D.O., Inc. We continually seek to protect our intellectual property. Employees As of February 1, 2011, the Company employed 18 persons, 15 of whom were full-time employees. Government Regulation Because the Medical Board of California characterizes laser treatments as medical treatments, the services provided at our current clinics require compliance with applicable California state healthcare laws and regulations. Certain of the Federal and state laws and regulations impacting our current and future business and theservices providedat our current and future clinics are set forth below.As we expand into new jurisdictions, we will need to analyze and constantly reevaluate our compliance with applicable local and state law. 5 ● Corporate Practice of Medicine.In certain states, including California, a business entity such as the Company is not permitted to engage in the practice of medicine.To comply with relevant California state law, we entered into a management services agreement with William Kirby, D.O., Inc.See “Our Revenue Sources” above for a description of the management services agreement.See “California Restriction on the Corporate Practice of Medicine” below for a description of applicable California state law. ● Licensing.Certain state and Federal laws and regulations govern the administration and licensing of the medical and technical staff providing services at our clinics. Each physician, registerednurse and physician assistant providing medical servicesat our clinics must hold valid licenses for their professional services. Furthermore, these medical professionals are prohibited from providing services beyond the scope of their licensure and must operate lasers under appropriate levels of physician supervision. See “California Regulation of Physician Supervision” below for a description of applicable California state law. ● Anti-Kickback and Fee Splitting Laws.The business conducted at our clinicsis subject to various state and Federal regulations restricting (i) kickback, rebate or division of fees between physicians and non-physicians, (ii) the manner in which a prospective patient may be solicited, (iii) the receipt or offering of remuneration as an inducement to refer patients, and (iv) self-referral for any person in connection with the furnishing of goods, services or supplies prescribed for medical diagnosis, care or treatment. See “California Anti-Kickback and Fee Splitting Laws” below for a description of applicable California state law. ● FDA Approval.The lasers used in our clinics are medical devices subject to the jurisdiction of the Food and Drug Administration (FDA). The FDA has established stringent approval requirements applicable to the initial use and new uses of the lasers used in our clinics. ● Patient Confidentiality.The maintenance and safeguarding of patient records, charts and other information generated in connection with the provision of professional medical services at our clinics are regulated by state and Federal confidentiality laws and regulations, including the Health Insurance Portability and Accountability Act of 1996 and, relevant to our California clinics, the California Confidentiality of Medical Information Act. California Restriction on the Corporate Practice of Medicine Section 2052 of the California Business & Professions Code provides that “(a)ny person who practices or attempts to practice, or who holds himself or herself out as practicing[medicine] without having at the time of so doing a valid, unrevoked, or unsuspended certificateis guilty of a public offense.” Further, Section 2400 of the Business & Professions Code provides that “(c)orporations and other artificial entities shall have no professional rights, privileges, or powers.” The California Medical Board has interpreted the forgoing to generally restrict the ownership of a corporation practicing medicine in California. Accordingly, under California law, a business entity such as the Company is not permitted to engage in the practice of medicine, although we may provide management services to a medical practice so long as we do not exercise excessive control over the medical practice, among certain other legal requirements. With respect to our four current clinics, we provide marketing and practice management services to William Kirby, D.O., Inc. pursuant to a management services agreement. The management services agreement is intended to comply with applicable California state law.As we expand, we may enter into similar agreements with physicians for the provision of services at our clinics, in compliance with applicable state law. California Regulation of Physician Supervision In performing its services under the management services agreement, William Kirby, D.O., Inc. engages, compensates and supervises registerednurses and physician’s assistants (either as employees or independent contractors) to assist with the tattoo and hair removal services performed at our current clinics. Accordingly, William Kirby, D.O., Inc. and Dr. William Kirby, its sole shareholder, must comply with relevant California state laws and regulations applicable to the provision of healthcare services by nurses, nurse practitioners and physician’s assistants. 6 The California Medical Board has taken the position that a physician assistant may generally provide laser tattoo removal services under the supervision of a physician. Under California regulations (Title 16, Section 1399.545), such supervising physician must be available in-person or by electronic communication at all times during the physician assistant’s provision of such services. However, the applicable nurse and nurse practitioner regulations are not as clear as the regulations governing supervision of a physician assistant. California Business & Professions Code 2725 provides that the practice of nursing includes operating under standardized procedures.In addition, the California Board of Registered Nursing has informally indicated that it is within a registered nurse’s scope of practice to use laser therapy for patients if there is an approved “standardized procedure,” or a policy or protocol developed through collaboration by the physician and the registered nurse. Although the standardized procedure must describe the scope of supervision required, the relevant California regulations (Title 16, Section 1474) describing the requirements for standardized proceduresdo not contain a legal definition of “supervision.”The California Medical Board has indicated that absent a legal definition, the plain English definition applies, where “supervision” is defined as “the act of supervising, which is to oversee, to direct, to have charge, to inspect, to provide guidance and evaluation.”The Medical Board has further elaborated that when functioning under “standardized procedures,” physicians need not be present in the facility when the procedures are performed; however, the facility must be a medical setting under the control of the physician.Further, the Medical Board has expressed its view that an appropriate prior examination is also required where prescriptive devices (such as lasers) will be used, which such examination may not be delegated to registered nurses. The Medical Board has not provided a definition of an “appropriate medical examination.” Pursuant to guidance issued by the Medical Board, after performing the examination, the supervising physician or physician’s assistant may delegate a procedure that utilizes a prescriptive device to a nurse or nurse practitioner working under standardized procedures.Furthermore, the Medical Board has indicated that physicians must be within a geographical distance that enables them to effectively provide supervision and support when needed or upon request. The California Medical Board has not formally adopted regulations that set forth all of the views expressed in this paragraph. We believe that the services provided in our clinics by Dr. Kirby and William Kirby, D.O., Inc. are in compliance with the California laws and regulations governing licensing and physician oversight.As we expand our operations outside of the State of California, persons working in our laser clinics will be subject to the applicable state’s licensing procedures and rules and regulations governing the level of physician supervision required, which may differ from those in California. California Anti-Kickback and Fee Splitting Laws Section 445 of the California Health and Safety Code, provides that “no person, firm, partnership, association or corporation, or agent or employee thereof, shall for profit refer or recommend a person to a physician, hospital, health-related facility, or dispensary for any form of medical care or treatment of any ailment or physical condition. The imposition of a fee or charge of any such referral or recommendation creates a presumption that the referral or recommendation is for profit.” A violation of Section 445 is a misdemeanor and may subject the offender to imprisonment in the county jail for not longer than one year, and/or a fine of not more than $5,000.00. Further, a violation of Section 445 may be enjoined by the California Attorney General. 7 Section 650 of the California Business and Professions Code also makes it unlawful for a “licensee,” including a physician, to pay or receive any compensation or inducement for referring patients, clients or customers to any person or entity, irrespective of any membership or proprietary interest in or with the person or entity receiving the referral. Violation of the statute is a public offense punishable by imprisonment and/or a fine of not more than $10,000. Section 650 provides, however, that it is not unlawful for a physician to refer a patient to a health care facility solely because the physician has a proprietary interest or co-ownership in a health care facility, provided that (1) the physician’s return on investment for that proprietary interest or co-ownership is based upon the amount of capital investment or proportional ownership of the physician; and (2) the ownership interest is not based on the number or value of any patients referred. Further, Section 650 provides that the payment or receipt of consideration for services other than the referral of patients which is based on a percentage of gross revenue or a similar type of contractual arrangement is not unlawful if the consideration is commensurate with the value of the services furnished or with the fair rental value of any premises or equipment lease or provided by the recipient to the payor. We believe that our relationships with Dr. Kirby and William Kirby, D.O., Inc. are in compliance with California’s anti-kickback and fee-splittingstatutes. We anticipate entering into a similar agreement with each physician providing services to our future clinics located in California, and we may enter into similar agreements with physicians outside of California in an effort to comply with applicable state law. 8 Item 1A.Risk Factors Our business is subject to certain risks, including those described below. If any of the events described in the following risk factors actually occurs then our business, results of operations and financial condition could be adversely affected. See “Item 1. Business” and “Item 2. Financial Information” for additional information concerning these risks. Risks Related to our Business All of our revenues are currently derived from a management services agreement with a single contracting physician. All of the revenues from our four current clinics are derived from services provided under a management services agreement with William Kirby, D.O., Inc.See “Item 1. Business – Revenue Sources” and “Item 7.Certain Relationships and Related Transactions, and Director Independence – Certain Relationships and Related Transactions – Agreements with William Kirby” for detailed descriptions of the management services agreement.As we expand, we may enter into similar agreements with local physicians in accordance with applicable state law.Under the terms of the currentmanagement services agreement, our management service fee is equal to 73.5% of the gross revenues of William Kirby, D.O., Inc., which fee may be adjusted upward or downward on an annual basis to reflect the fair market value of the services provided by us under the agreement.A downward adjustment of our management services fee could negatively impact our results of operations, cash flows and financial condition.Furthermore, if our current management services agreement or any other future agreement with a physician is terminated for any reason or the applicable physician defaults on his or her obligations thereunder, our operating results, cash flows and financial performance may be adversely affected and we may need to negotiate and enter into a new agreement with a qualified physician.Although our current management services arrangement provides us with theright to approve areplacementcontracting physician upon termination or default, we can give no assurance that we will be able to expeditiously identify and contract with a qualified replacement physician on commercially reasonable terms or at all.The termination of our current management services arrangement or any other future agreement or arrangement with a physician, or the loss of the services of a contracting physician thereunder for an extended period of time, could have a material adverse effect on our financial condition, cash flows and results of operations. We have a limited operating history on which to evaluate our operations. We have a limited operating history on which to base an evaluation of our business and prospects. Since our inception, we have funded operations through operating cash flows (when available), sales of equity securities,loans from shareholders, directors and management, salary deferrals and the issuance of debt. We are subject to all of the business risks and uncertainties associated with a growth-stage company, which include, but are not limited to, rejection or partial acceptance of the services provided at our clinics, the inability to effectively market such services and the inability to obtain sufficient capital necessary to enable us to pursue our opportunities.Any failure to implement and execute our business and marketing strategy successfully, failure to respond to competition and failure to attract, integrate, retain and motivate qualified personnel and physicians could have a material adverse effect on our business and results of operations.In addition, our revenues and operating results are difficult to forecast and our future revenues are dependent in large part on our ability to successfully complete our planned expansion into new markets. Accordingly, our historical operating results should not be relied on as an indication of future performance. A general reduction in spending on discretionary items and services could result in a reduced demand for the services provided in our clinics. Economic downturns typically adversely affect consumer spending, asset values, consumer indebtedness and unemployment rates, all of which could have a negative impact on our business. Our business depends on the market demand for laser tattoo and hair removal services in the geographic areas in which our clinics are located.The cost of tattoo and hair removal procedures are not reimbursed by third-party payers such as health care insurance companies or government programs.Accordingly, any significant decrease in consumer spending on these services may result in a corresponding decrease in the revenue generated at our clinics.In addition, a general economic downturn may result incustomersbecoming less willing to purchase packages of treatments administered over a period of time, ordeciding toextend theperiod between treatments.Ourclinicsmay be forced to respond to a reduction in discretionary consumer spending by lowering the prices for services rendered.Accordingly, weak economic conditions in our target markets resulting in a reduction in discretionary consumer spending could lead to a decline in demand for the services provided at our clinics, longer sales cycles, lower prices for such services and reduced sales, which could have a material adverse effect on our financial condition, cash flows and results of operations. 9 We may experience a fluctuation in our revenues and results of operations. Our future revenues and results of operations may vary from quarter to quarter.A number of factors, many of which are outside of our control, may cause variations in our results of operations, including: (i) the demand for laser tattoo and hair removal services, (ii) our ability to establish new clinics, (iii) costs related to the establishment of new clinics, (iv) competition and pricing pressure, (v) increased expenses relating to a variety of factors, including facility operations, marketing and administration, (vi) the hiring, retention and utilization of key employees and (vii) general economic conditions.We may experience prolonged losses from operations that could adversely affect our long-term financial condition. We will require additional capital to sustain our business and fund our future expansion. On December 31, 2010, we held the final closing of an equity offering, pursuant to which we received gross proceeds of approximately $2,800,000.We used and expect to use the proceeds from the 2010 financing to repay certain indebtedness, fund our expansion efforts and for working capital and general corporate purposes.See “Item 10.Recent Sales of Unregistered Securities” for a description of our 2010 financing.Although we have benefitted from a substantial cash infusion from the 2010 financing, we have historically experienced significant negative cash flow from operations and we expect to continue to experience significant negative cash flow from operations in the near future. Accordingly, we expect to raise additional capital to fund our current operations and future expansion through the sale of securities or the issuance of debt. There is no assurance that we will be able to raise this additional capital on terms acceptable to us or at all.Our inability to generate sufficient funds from operations and third party financing sources may negatively impact our ability to successfully execute on our business plan. Global financial and economic conditions may continue to deteriorate. The recent global financial and credit market disruptions have generally reduced the availability of liquidity and credit.Accordingly, we can provide no assurance that funding for our current or future operating and capital needs will be available on favorable terms or at all. If funding is not available, we may be unable to fund current operations or our expansion efforts, which may adversely affect our revenues, financial position and results of operations. We can provide no assurance that our expansion efforts will be successful. Our plans for national expansion and the opportunities, efficiencies and economies of scale achieved through expansion are critical elements of our business plan.Our ability to expand into new markets will depend on a variety of factors, including our ability to: ●identify new markets receptive to our services; ●identify facilities suitable for our new clinics; ●negotiate leases for our new clinics on commercially reasonable terms; ●attract and contract with qualified physicians in accordance with applicable state law; ●market our services in new markets; 10 ● implement and integrate new, expanded or upgraded operations and financial systems, procedures and controls; ●hire, train and retain new staff and managerial personnel; ●expand our infrastructure; and ●comply with applicable local, state and Federal law. We can provide no assurance that we will be able to successfully expand our presence into new markets, if at all.If we are unable to successfully execute on our plans for expansion, our future results of operation andability to execute on our business planwill be negatively impacted. We may be unable to effectively manage our growth. We may experience a period of rapid growth in the near or distant future.Significant short-term growth will strain our management, operational, financial and other resources.Our ability to manage future growth will depend on the implementation, expansion and/or subsequent improvement of a variety of systems, procedures and controls.Furthermore, we may need to train, motivate and manage newly hired employees and attract senior managers and other professionals in response to, or in anticipation of, any future growth.Our inability to effectively manage growth could negatively impact our business, financial condition and prospects. The physicians providing services in our clinics will likely not devote 100% of their time to the Company’s business. Dr. William Kirby, our current contracting physician and a member of our board of directors, devotes approximately 10% of his time to treating patients outside of his relationship with us, research and continuing education, managing the business affairs of William Kirby, D.O., Inc.and interviews and other media activities which may or may not benefit our business. Dr. Kirby splits the balance of his time between supervising the provision of services at our clinicsand advising the Company in his capacity as a member of our board of directors.We anticipate that future physicians with whom we contract will similarly devote less than 100% of their time to our business or the provision of services at our clinics.There is a risk that Dr. Kirby and our future contracting physicians will not devote the requisite time to our business or the provision of services at our clinics, thereby adversely effecting our results of operations and financial condition. The officers and directors of the Company exercise significant control over the Company. Our officers and directors own approximately 11,302,978 shares (12.77%) of our outstanding common stock as ofFebruary 11, 2011. As stockholders, these individuals may have a significant influence on matters requiring stockholder approval, including the election of directors and the approval of business combinations.This concentration of ownership also could have the effect of delaying, discouraging or preventing changes of control or changes in management, or limiting the ability of the Company’s other stockholders to approve transactions that they may deem to be in their best interests. Conflicts of interest may arise as a result of such ownership. We may be unable to attract and retain qualified contracting physicians. Our current revenues are derived from a management services agreement with William Kirby, D.O., Inc., which provides laser tattoo and hair removal services at our clinics.Our arrangements with physicians providing services in our future clinics may vary, according to applicable state law. The retention of the services of William Kirby, D.O., Inc. is critical to the success of our existing clinics, and our expansion efforts are dependent on our ability to contract with additional qualified physicians. If we are unable to consistently attract, contract with and retain qualified physicians, our ability to maintain operations at existing clinics and open new clinics will be negatively affected. 11 Our strategy to promote the brand “Dr. TATTOFF®” may be unsuccessful. Our promotion of the Dr. TATTOFF®brand and the services provided at our clinics is critical to the future success of our business and expansion efforts.We are unable to quantitatively measure the success of our current marketing campaigns or predict the future success of such campaigns in regions into which we may expand. Furthermore, we will require significant capital to fund our marketing efforts as we expand.We can provide no assurance that our revenues generated from future operations will be sufficient to fund our marketing efforts, or that we will be able to acquire the necessary funds from third party financing sources on terms acceptable to us or at all. Furthermore, we can provide no assurance that our marketing strategy will result in business generation or brand recognition in the markets into which we may expand. Our current clinics are geographically concentrated in southern California. Although weexpect to expand outside of California in 2011, our current clinics are geographically concentrated in southern California.As a result, our results of operations and financial condition are subject to fluctuations in regional economic conditions. Additionally, our current clinics are susceptible to damage caused by natural disasters intrinsic to southern California, such as earthquakes and fires, which may disrupt our operations and adversely impact our financial condition. We derive all of our revenue from laser tattoo and hair removal services. We derive all of our revenue from laser tattoo and hair removal services. We do not have other diversified revenue sources to offset a significant decrease in revenues from the provision of laser tattoo and hair removal services at our clinics.A decline in the demand for laser tattoo and/or hair removal services generally may result in a reduction in revenues generated at our clinics, which could have a material adverse effect on our financial condition, results of operations and cash flows. Our clinics operate in a competitive environment and may have difficulty competing with larger and better financed competitors. Our currentclinicscompete with other providers of tattoo and hair removal services in southern California. Our clinics will face similar competition in the geographical vicinity of future sites.As tattoo and hair removal technology continues to develop and the demand for laser tattoo and hair removal services grows, the competition for the services provided at our current and future clinics may increase. Our clinics will compete based on a variety of factors, including quality of service, customer satisfaction and price and value.Some competitors may have longer operating histories, greater name recognition, larger customer bases and significantly greater financial, technical and marketing resources. As a result, these competitors may be able to respond more quickly and effectively to new or changing opportunities or customer requirements. Additionally, competing businesses could affect our ability to expand into other markets, generate sufficient revenues and maintain operations at a profitable level due to reduced margins or loss of market share. For all of the foregoing reasons, our clinics may not be able to compete successfullywith current and future competitors. An increase in competing laser tattoo providers may harm our business. Laser tattoo removal remains a relatively new, but developing, procedure.As laser tattoo removal becomes more commonplace, new physicians and practice groups may begin to receive significant demand to economically justify the purchase or lease of laser tattoo removal technology.We currently use Q-switched lasers in our clinics, which have a retail price of approximately $125,000 to $150,000per laser. A significant reduction in the price of lasers and/or a significant increase in the demand for laser tattoo removal could result in an increase in the number of competitors, thereby negatively impacting our business and prospects.To compete successfully, our clinics may be required to reduce prices, increase operating costs or take other measures that could have an adverse effect on our financial condition, results of operations, margins and cash flow. 12 We currently rely on indirect third party financing for the acquisition of certain equipment used in our clinics, and our business plan contemplates the continued use of such financing. The lasers and IPL devices currently used at our Beverly Hills, Irvine and Encino clinics are leased or owned by William Kirby, D.O., Inc. pursuant to various capitalized leases/finance agreements with third party financing sources.Pursuant to the terms of our management services agreement with William Kirby, D.O., Inc.revenue generated at the clinicsis used to pay amounts due to the applicable financing source.In addition, under the management services agreement, we have the right, at any time, to purchase the equipment from William Kirby, D.O., Inc. at a purchase price of the amount outstanding, if any, under the applicable capitalized lease/financing agreement.The third party lessors/financers have a security interest in all of the underlying equipment at these three clinics.As a result, in the event that William Kirby, D.O., Inc. defaults on its obligations under an outstanding capitalized lease/financing agreement, then the underlying equipment may be subject to repossession and other assets of William Kirby D.O., Inc. may be subject to the lender’s security interests. The loss of any such equipment or assets may negatively impact our business. We purchased the laser used in our Montclair clinic for tattoo removal pursuant to a financing arrangement with the manufacturer. We purchasedthe laser used in our Montclair clinic for hair removalwith no encumbrance, however we are currently seeking financing for the laser.As a result, in the event that we default on our obligations under an outstanding financing agreement, then the underlying equipment may be subject to repossession. The loss of any such equipmentmay negatively impact our business. With respect to our future clinics, we intend to enter into similar financing arrangements with third party financing sources to provide lasers and other necessary equipmentto our clinics. While there are currently many providers of such financing, there can be no assurance that such financing will be available to us on terms acceptable to us or at all. In the event that financing is not available to us on terms acceptable to us, then our ability to acquire the equipment necessary for the provision of services at our clinics would be restricted, which may negatively impact our business. Advances in laser tattoo and hair removal technology may render our equipment or the services provided at our clinics obsolete. We believe that the technology, equipment and systems employed at our clinics are state-of-the-art, and we are constantly monitoring technological advances and reassessing the technology.However, there can be no assurance that new, improved or more efficient technology will not be developed, or that our clinics will not lose customers due to obsolete or outdated technology or require significant funding to update this technology. We may be unable to protect our intellectual property rights or infringe on the intellectual property rights of others. We own the rights to the registered trademark Dr. TATTOFF®.We license, on a nonexclusive basis, the use of our trademark to William Kirby, D.O., Inc., the provider of laser tattoo and hair removal services at our current clinics.We may enter into similar arrangements with physicians as we expand, in accordance with applicable state law. We will seek to protect our current and future intellectual property and to respect the intellectual property rights of others.In protecting our intellectual property, we will rely on state and/or Federal law regarding copyright, patents, trademarks and trade secrets. Furthermore, while we will attempt to ensure that the integrity of our intellectual property rights is maintained through restrictions in the licenses we grant to third parties, our licensees may take actions that could impair the value of our brand, our proprietary rights or the reputation of our clinics. We cannot guarantee that we will succeed in obtaining, registering, policing or defeating challenges to our intellectual property rights or that our licensees will preserve the integrity of our brand.Any inability to register or otherwise protect our intellectual property rights could harm our business. Furthermore, third parties may assert intellectual property infringement claims against us.These claims could result in significant liability to us, our inability to use key rights, and theinvalidation of our proprietary rights.Regardless of the outcome, any litigation could be time-consuming, expensive and could prove to be a distraction to management’s time and attention.Any of the foregoing occurrences could have a material adverse effect on our business and results of operations. 13 Our success will depend on our ability to hire and retain key personnel. Our future success will depend on the skills, experience and efforts of our officers and key personnel and members of our board of directors. Our executive management team and members of our board of directors have significant experience in the healthcare industry, and the loss of any one of them could materially and adversely affect our ability to execute our business strategy. Specifically, the loss of our sole contracting physician and a member of our board of directors, Dr. William Kirby, would have a material adverse effect on our current operations and prospects.As we expand, our success will similarly depend on our ability to attract, train and retain qualified personnel, and attract and contract with qualified physicians. A failure to attract, hire and retain qualified personnel and new contracting physicians could have a material adverse effect on our business, financial condition and expansion efforts. Litigation brought against us may result in the expenditure of significant resources. The services provided at our clinics involve medical procedures.As a result, we may become subject to claims and litigation arising out of the conduct of our business or the provision of services at our clinics, which include claims and litigation relating to: ● adverse side effects and reactions resulting from laser tattoo and hair removal; ● improper administration of laser tattoo and hair removal services; or ● professional malpractice. The Company and the physicians with whom we contract will carry liability insurance as required by law, but there is no certainty as to the adequacy of such liability insurance to cover future claims. Litigation of any type could result in significant expense to the Company associated with defending any claim or litigation, negative publicity and damage awards in excess ofinsurance coverage, among other expenses. We may not be able to maintain or obtain insurance. We currently maintain professional liability insurance, general liability insurance, property insurance, worker’s compensation insurance and director and officer liability insurance. Pursuant to our management services agreement with William Kirby, D.O., Inc., we agreed to procure and maintain medical malpractice and comprehensive general liability insurance policies on behalf of William Kirby, D.O., Inc.In addition, pursuant to the agreement, William Kirby, D.O., Inc. indemnifies the Company and its employees, officers, directors, representatives and agents from damages, liabilities and expenses incurred as a result of any action or omission by William Kirby, D.O., Inc and its employees and agents.As we expand, we may enter into similar agreements with physicians, in accordance with applicable state law.However, we cannot guarantee that any particular liability will be covered by insurance or that any judgment or damages will not exceed the limits of coverage. In addition, the insurance policies obtained by us may not continue to be available to us or, if they are available, they may become too expensive for us to maintain. Our failure to maintain adequate insurance may have a material adverse effect on our financial condition and results of operations. We may not be able to enter into or renew a lease for a clinic on favorable terms or at all. Our clinics located in Beverly Hills, Irvine and Encino are leased by William Kirby, D.O., Inc. pursuant to lease agreements with third party lessors. We have the right, but not the obligation, to use space at each of our current clinics for the provision of management services pursuant to the terms of the Amended and Restated Management Services Agreement with William Kirby, D.O., Inc.However, we are the named lessee with respect to the lease for our Montclair, California clinic, and we expect to be the named lessee under the leases with respect to our future clinics. William Kirby, D.O., Inc. or the Company, as applicable, may be unable to renew existing leasesor enter into newleases on terms acceptable to us or at all. Higher lease costs could adversely impact our results of operations, cash flows and financial condition. Failure by a lessor to renew an existing lease could require the relocation of a clinic, which could disrupt our business and require significant capital expenditures for leasehold improvements. 14 Risks Related to Regulation of our Industry The Company and the services provided at our clinics are subject to significant regulation. The healthcare industry is heavily regulated and changes in laws and regulations can be significant. See “Item 1. Business – Government Regulation” for a description of certain of these laws and regulations.Many of these laws and regulations are ambiguous, and courts and regulatory authorities have provided limited clarification. Moreover, state and local laws vary from jurisdiction to jurisdiction. As we expand, we will need to analyze and constantly reevaluate our compliance with applicable local, state and Federal law.Our interpretations of applicable law and our business structure could be challenged. Any failure to comply with applicable law could result in substantial civil and criminal penalties. Non-compliance with applicable law could have a material adverse effect on our financial condition and could result in the cessation of our business. The lasers used in our clinics are medical devices subject to Food and Drug Administration approval. The lasers used in our clinics are medical devices subject to the jurisdiction of the Food and Drug Administration (FDA). The FDA has established stringent approval requirements applicable to the initial use and new uses oflasers used formedical purposes. Any noncompliance with the approved use of a laser or the failure of the suppliers of our lasers to comply with FDA requirements could subject us to product seizure, recalls, withdrawal of approvals and civil and criminal penalties, and could have a material adverse effect on our business, financial condition or results of operations. The business conducted at our clinics is subject to new and amended Federal healthcare reform initiatives. On March 23, 2010, President Obama signed into law the Patient Protection and Affordable Care Act. The new law enacts numerous changes impacting the delivery of health care and health care insurance in the United States.Further, legislative proposals continue to be introduced in Congress and various state legislatures that could cause additional major reforms of the U.S. healthcare system.We cannot predict whether any of these proposals will be adopted or the full extent of how they might affect our business or the business conducted at our clinics.During the course of congressional deliberations leading up to the new legislation, Congress considered a tax on cosmetic procedures. The final legislation included a tax on tanning services but not cosmetic procedures in general.If a tax on cosmetic proceduresin general isimplemented, itmay resultin higher costs for patients utilizing the services provided at our clinics, and a reduced demand for these services.We are unable to predict the ultimate outcome of healthcare reform efforts.However, should such reform efforts include a tax on the services provided at our clinics or otherwise increase the cost of such services, our business may be negatively impacted. New or revised legislation could have a material adverse effect on our business, financial condition and results of operations. California regulations governing the level of physician supervision over nurses, nurse practitioners and physician assistants are not definitive. In response to a California state restriction on the corporate practice of medicine, we have contracted with William Kirby, D.O., Inc. for the provision of laser tattoo and hair removal services at our current clinics. As we expand, we may enter into similar arrangements with physicians to comply with similar state laws.Dr. William Kirby, a member of our board of directors, is the sole shareholder of William Kirby, D.O., Inc. and is a board certified dermatologist and licensed Osteopathic Physician and Surgeon in the State of California.Dr. Kirby employs and supervises nursesand physician’s assistants (either as employees or independent contractors) to assist with the tattoo removal services performed at our clinics. Accordingly, Dr. Kirby must comply with relevant California state laws and regulations applicable to the provision of healthcare services by nurses, nurse practitioners and physician’s assistants.See “Item 1. Business – Government Regulation” for a description of such laws and regulations.If the California Medical Board were to ultimately conclude that a physician must be within a limited number of miles from a clinic providing laser services, it would likely limit the number of procedures that can be conducted in our California clinics on any given day, thereby reducing the overall revenues to the physician and consequently reducing our management services fees.In addition, William Kirby, D.O., Inc. would likely seek modifications to our management services agreement that would either increase our costs or decrease our fees, and our ability to grow our business in the State of California would be negatively impacted. 15 Furthermore, if we expand our operations into other areas outside of California, persons working in our laser clinics will be subject to the applicable state’s licensing procedures and rules and regulations governing the level of physician supervision required, which may differ from those in California. If physicians, nurses, nurse practitioners and physician assistants performing or assisting in laser tattoo and hair removal services at our clinics are deemed to have violated the laws or the rules of the appropriate licensing agency with respect to supervision, they may face disciplinary action, including suspension or revocation of their medical or nursing license or credentials, which could have a material adverse effect on the Company. Our services provided under the management services agreement with William Kirby, D.O., Inc. could implicate California anti-kickback and profit splitting prohibitions. “Item 1. Business – Government Regulation” sets forth a summary of the California anti-kickback and profit splitting prohibitions applicable to the services provided at our California clinics.We believe that our relationships with William Kirby, D.O., Inc. are in compliance with California’s anti-kickback statutes. We anticipate entering into a similar agreement with each physician providing services to our future clinics located in California.There is a risk, however, that services or items provided under any such agreement in California could be viewed as “referring or recommending” a person to a health-related facility “for profit” in violation of Health & Safety Code Section 445 or “referring” a person in violation of Business & Professions Code 650. We can provide no assurance that government enforcement agencies will not view our current management services arrangement, or similar future agreements, as violating California Health & Safety Code Section 445 or Business & Professions Code 650. Our services provided under the management services agreement with William Kirby, D.O., Inc. could be determined by the California Medical Board to constitute the unlawful practice of medicine. We provide marketing and practice management services to our sole contracting physician, Dr. William Kirby, pursuant to a management services agreement. See “Item 1. Business – Revenue Sources” for a detailed description of the management services agreement and “Item 1. Business – Government Regulation” for a description of California regulation of the corporate practice of medicine.We believe that the management services agreement complies with applicable California state law.However, it is possible that the California Medical Board could allege or determine that our provision of management services to Dr. Kirby constitutes excessive control over Dr. Kirby’s medical practice, that our fee for the provision of such services is excessive or that we are otherwise unlawfully engaged in the practice of medicine. Defending against any such allegations will be costly and time-consuming and may negatively impact our business.Furthermore, changes in applicable California state law may require us to terminate or materially modify the obligations and/or financial terms of our management services agreement.As we expand, we may enter into similar agreements with physicians for the provision of services at our clinics, in compliance with applicable state law.Such agreements would be subject to the same risk of non-compliance with relevant state restrictions on the corporate practice of medicine. Risks Relating to our Securities There is currently no public or private trading market for our common stock. Our common stock is not publicly traded or quoted on any stock exchange or other electronic trading facility. We have no present plans, proposals, arrangements or understandings with any person with regard to the development of a trading market in our common stock. We cannot assure you that a trading market for our common stock will ever develop. Our common stock has not been registered for resale under the blue sky laws of any state. The holders of shares of our common stock, and persons who may wish to purchase shares of our common stock in any trading market that might develop in the future, should be aware that significant state blue sky laws and regulations may exist which could limit the ability of our shareholders to sell their shares. 16 Shares of our common stock are subject to dilution. As of January 10, 2011, we had approximately 88,540,000 shares of common stock issued and outstanding and warrants to purchase approximately 610,003 shares of our common stock outstanding.In addition, (i) in January 2011, the Companyissued a Purchase Optionto Chicago Investments, Inc., a copy of which isfiled withthis registration statement as Exhibit 10.9, pursuant to which Chicago Investments has the right to acquire up to 9,493,430 shares of common stock at an exercise price of $.052668 per share on or before August 10, 2011, and (ii) our board of directors has authorized the issuance of warrants to purchase an additional 8,244,044 shares of common stock to advisors and placement agents in connection with our past and future fund raising efforts. If we issue additional shares of common stock in the future and do not issue those shares to all then-existing common shareholders proportionately to their interests, thensuch issuance will result in dilution to each shareholder by reducing the shareholder’s percentage ownership of the total outstanding shares of our common stock. Our board of directors may issue shares of preferred stock that would adversely affect the rights of our common shareholders. Our authorized capital stock includes 20,000,000 shares of preferred stock of which no preferred shares are issued and outstanding. Our board of directors, in its sole discretion, may designate and issue one or more series of preferred stock from the authorized and unissued shares of preferred stock. Subject to limitations imposed by law or our articles of incorporation, our board of directors is empowered to determine: ●the designation of, and the number of, shares constituting each series of preferred stock; ●the dividend rate for each series; ●the terms and conditions of any voting, conversion and exchange rights for each series; ●the amounts payable on each series on redemption or our liquidation, dissolution or winding-up; ●the provisions of any sinking fund for the redemption or purchase of shares of any series; and ●the preferences and the relative rights among the series of preferred stock. We could issue preferred stock with voting and conversion rights that could adversely affect the voting power of the shares of our common stock and with preferences over the common stock with respect to dividends and in liquidation. We do not anticipate paying dividends on our common stock in the foreseeable future. We do not anticipate paying any dividends on our common stock in the foreseeable future. We intend to retain all available funds and future earnings, if any, for use in the operation and expansion of our business. 17 Our costs will increase significantly as a result of operating as a public reporting company, and our management will be required to devote substantial time to complying with public company rules and regulations. As a result of becoming a reporting company under the Exchange Act, we will be required to file periodic and current reports, proxy statements and other information with the SEC and will be required to adopt policies regarding internal control over financial reporting and disclosure controls and procedures and regularly evaluate those controls and procedures. The Sarbanes-Oxley Act of 2002, as well as a variety of related rules implemented by the SEC and various exchanges have required changes in corporate governance practices and generally increased the disclosure requirements of public companies. As an Exchange Act reporting company, we will incur significant additional legal, accounting and other expenses in connection with our public disclosure and other obligations.We also believe that compliance with the rules and regulations applicable to Exchange Act reporting companies and related compliance issues will divert time and attention of management away from operating and growing our business. 18 Item 2.Financial Information Management’s Discussion and Analysis of Financial Condition and Results of Operations Introduction Management’s Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”) is provided as a supplement to the accompanying financial statements and notes to help provide an understanding of the Company’s financial condition, cash flows and results of operations. MD&A is organized as follows: Overview. This section provides a brief description of the Company’s business and operating plans. Results of Operations. This section provides an analysis of Company’s results of operations for the two years ending December 31, 2009 as well as results of operations for the nine months ending September 30, 2009 and 2010. Liquidity and Capital Resources. This section provides an analysis of the Company’s cash flows for the two years ended December 31, 2009, and nine months ending September 30, 2010, as well as a discussion of the Company’s outstanding commitments that existed as of December 31, 2009 and September 30, 2010. Included in the analysis is a discussion of the amount of financial capacity available to fund the Company’s future commitments, as well as a discussion of other financing arrangements in 2010 and 2011. Off-Balance Sheet Arrangements. This section discloses any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on the Company’s financial condition. Critical Accounting Estimates. This section identifies those accounting estimates that are considered important to the Company’s results of operations and financial condition, require significant judgment and require estimates on the part of management in application. Significant Accounting Policies. This section identifies those accounting policies that are considered important to the Company’s results of operations and financial condition, require significant judgment and require estimates on the part of management in application. All of the Company’s significant accounting policies, including those considered to be critical accounting policies, are summarized in Note 1 to the accompanying financial statements. Overview Our clinics provide safe, minimally invasive and affordable laser tattoo and hair removal services in a relaxed environment.The services offered at our clinics are administered by licensed medical professionals in accordance with applicable state and Federal law.We currently manage four clinics located in southern California pursuant to a management services agreement with a contracting physician.This arrangement isstructured to comply witha California state limitation on the corporate practice of medicine.As we expand into states outside of California, we may enter into similar arrangements with licensed medical professionals for the provision of services in our clinics, in accordance with applicable state law.Within this framework, we are seeking to become the first nationally branded laser tattoo removal business. We have supported the provision of over 90,000 procedures to more than 12,000 patients during our operating history. Our first clinic opened in Beverly Hills, California in July 2004.We opened our fourth clinic in southern California in February 2011. Our current source of revenues consists of a management fee paid under a management services agreement with William Kirby, D.O., Inc.Pursuant to the management services agreement, we provide certain non-medical management, administrative, marketing and support services and equipment as an independent contractor to the practice sites where William Kirby, D.O., Inc. provides or supervises laser tattoo and hair removal services.As we expand, we may be required to enter into similar agreements with local physicians for the provision of services in accordance with state law. 19 We differentiate the services offered at our clinics from those of competitors by: ●focusing solely on tattoo and hair removal; ●offering services in a relaxed environment; ●locating clinics in high volume retail areas; and ●catering to a target demographic. Our initial expansion focus is onlarge metropolitanmarkets that can support multiple locations with favorable demographics, regulatory environments and competitive landscapes.We are currentlyevaluating potential clinic sites in Texas and have identified over 40 other viable markets in the United States for expansion. We consider laser tattoo removal to be the core business conducted at our clinics.Our laser tattoo services are performed by licensed medical professionals using Q-switched lasers and our hairremoval services are similarly performed by licensed medical professionals using laser and/or Intense Pulse Light, or IPL, devices, in each case, with physician oversight in compliance with applicable state law.From time to time, William Kirby, D.O., Inc. evaluatesthe lasers used to perform procedures at our clinics and mayrecommend the use ofnew or additional technology. Under our management services agreement with William Kirby, D.O., Inc., our management services fee is based on a percentage of the contracting physician’s gross revenues, whose revenues are primarily a function of the size and characteristics of the tattoo and the area of the body to be treated for hair reduction, less any refunds and credit card fees. The costs of operating our clinics are predominantly fixed or have a relatively small variable component, principally supplies. As a result, the contracting physician’s procedure volume can have a significant impact on our level of profitability since we operate under a fixed percentage of gross revenues arrangement. Management measures volume in “encounters”, which includes a visit to the clinic whether or not a purchase is made, and telephone sales. Management believes this measurement best represents the variableresource requirements, primarily staff time, and because other measures would be difficult and expensive to implement with little added benefit. Our management service fees areaffected by a number of factors, including but not limited to, our ability to assist the contracting physician to generate patients, placement for the physician through our consumer advertising and word of mouth referrals, the availability of patient financing and the effect of competition and discounting practices in the laser tattoo and hair removal industry. The majority of patients, approximately 85%, pay for services using a credit card or one of two outside financing agencies whose services our contracting physician offers. Both of the outside financing agencies our contracting physician uses offer non-recourse programs.If the agency is unable to collect from the patient, it bears the cost thereof except in rare cases where there is a chargeback.Our contracting physician offers a refund if a tattoo is fully removed in a lesser number of treatments than the patient has purchased, and occasionally in other circumstances.Refunds were less than .4% of our contracting physician’s gross revenue in 2010.Refunds and chargebacks result in a reduction of our management fee.Deterioration of the availability of consumer credit is likely to impact our contracting physician’s revenue and ultimately, our management service fees. Our contracting physician does not provide financing but offers a program whereby patients can pay monthly via automatic charge. Currently, patients may cease participation in the program at any time and no interest is charged. The program was developed to meet the needs of patients who are unable to finance a purchase using a credit card or one of the outside financing agencies. Less than 3% of the contracting physician’s patients pay in this manner. Effective marketing is an integral factor in our ability to generate patients and service fees for our contracting physician and ultimately our management service fees.Our marketing efforts have traditionally focused on our website and its placement on search engines, email campaigns directed towards existing patients, and word of mouth referral. The purpose of our marketing is to educate prospective patients about the advantages of laser tattoo and laser/IPL hair removal compared to alternatives and to attract them to our clinics. The fees generated by our contracting physician, and therefore our management services fees, have historically been weak in the fourth quarter. We believe that patients are less inclined to purchase discretionary services in the months of November and December as they have atypical demands on both their time and financial resources. 20 Our revenues have continued to increase despite relatively unfavorable economic conditions.However, we do not have sufficient history to predict what may occur if economic conditions in the United States further deteriorate. We believe that the typical customer of the services offered at our clinics is young, educated and affluent with adequate disposable income to affordthe services. However, tattoo and hair removal is discretionary for most individuals and they may delay or forego removal if faced with a reduction in income or increase in non-discretionary expenses. We also believe that poor economic conditions have resulted in increased pressure on pricing and an expectation of greater value for the money by patients. Our operating costs and expenses include: ● management services expenses, including rent, utilities, parking and related costs to operate the clinics, laser equipment, maintenance costs, supplies, non-medical staff expenses and insurance; ● marketing and advertising costs including marketing staff expense and the cost of outside advertising; ● general and administrative costs, including corporate staff expense and other overhead costs; and ● depreciation and amortization of equipment and leasehold improvements. We intend to open additional clinics in new markets in the near future assuming that the availability of growth capital exists, we can maintain a highly skilled management team, and our business model is shown to be successful in varying markets. To our knowledge, there is currently no nationally branded provider of such services and the opportunity to gain first mover advantage is the motivation behind our aggressive expansion plan. To be successful, we believe that our new locations must be in areas attractive to our demographic, that our clinic staff must be adequately trained and motivated, and that our marketing programs must be effective. We require substantial capital to fund our growth and will continue to seek substantial amounts of capital to effectuate our business plan. We have experienced significant negative cash flow from operations to date, and we expect to continue to experience significant negative cash flow in the future. Our inability to generate sufficient funds from operations and external sources will have a material adverse effect on our business, results of operations and financial condition. If we are not able to raise additional funds, we will be forced to significantly curtail or cease our operations. See “Liquidity and Capital Resources” below for additional information. Results of Operations Comparison of the Nine Months Ended September 30, 2010 and the Nine Months Ended September 30, 2009 The following table sets forth, for the periods indicated, selected items from our statements of operations, expressed as a percentage of revenues. NineMonthsEnded September 30, 2010 September 30, 2009 Revenues % % Management Services Expenses 49
